Baldwin, J. delivered the opinion of the Court
Cope, J. concurring.
There is no pretense for the injunction granted in this case. If the defendant is about to commit a trespass, chancery has no power to restrain him, unless the injury be irreparable, which could only he upon a clear showing of the plaintiff’s right, and the defendant’s insolvency, neither of which distinctly appear.
The judgment is reversed, and the bill dismissed with the costs of this Court and the Court below. But that the land of the plaintiff may afford relief for this vexatious proceeding, we should regret our inability to impose such damages for the obstruction to the enforcement of the judgment of this Court, as would effectually prevent its recurrence.